    

 

 

UNITED STATES OF AMERICA,

20 -R- 157

 

 

Plaintiff, Zam
Case No. 20-CR-
v.
[18 U.S.C. §§ 1470, 2422(b),
and 2260A]
NEIL A. FRANK,
Green Bay Division
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

Between approximately May 12, 2020, and May 18, 2020, in the State and Eastern
District of Wisconsin,

NEIL A. FRANK,

using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce a person who had not yet attained the age of 18 years to engage in sexual |
activity for which the defendant could be charged with a criminal offense, namely, sexual contact |
and sexual intercourse in violation of Wisconsin Statute 948.02(2) (second-degree sexual assault
of a child).

In violation of Title 18, United States Code, Section 2422(b).

 

Case 1:20-cr-00157-WCG Filed 09/09/20 Page 1of5 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

On or about May 15, 2020, in the State and Eastern District of Wisconsin,
NEIL A. FRANK,
using a facility and means of interstate and foreign commerce, knowingly attempted to transfer
obscene matter to another individual whom he knew had not attained the age of 16 years.

In violation of Title 18, United States Code, Section 1470.

 

 

 

 

 

Case 1:20-cr-00157-WCG Filed 09/09/20 Page 2 o0f5 Document 1
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:

Between approximately May 12, 2020, and May 18, 2020, in the State and Eastern
District of Wisconsin,

NEIL A. FRANK,
an individual who has a prior conviction for attempted possession of child pornography in the
State of Wisconsin, and who is required by Federal or other law to register as a sex offender,

committed a felony offense involving a minor under Title 18, United States Code, Section
2422(b), as charged in Count One of this indictment.
In violation of Title 18, United States Code, Sections 2260A and 3559%e).

 

 

 

Case 1:20-cr-00157-WCG Filed 09/09/20 Page 30f5 Document 1
COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:

On or about May 15, 2020, in the State and Eastern District of Wisconsin,
NEIL A. FRANK,
an individual who has a prior conviction for attempted possession of child pornography in the
State of Wisconsin, and who is required by Federal and State of Wisconsin law to register as a
sex offender, committed a felony offense involving a minor under Title 18, United States Code,
Section 1470, as charged in Count Two of this indictment.
In violation of Title 18, United States Code, Sections 2260A and 3559%e),

 

 

   

Case 1:20-cr-00157-WCG Filed 09/09/20 Page 4of5 Document 1
FORFEITURE NOTICE
Upon conviction of Counts One and Two in the indictment, the defendant shall forfeit to
the United States, pursuant to Title 18, United States Code, Section 2253, all visual depictions
described in Title 18, United States Code, Sections 2252 and 2256, and any book, magazine,
periodical, film, videotape, or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped, or received in violation of Title 18, United States Code,
Section 2252, and shall forfeit any property, real or personal, used or intended to be used to commit
or promote the commission of such offenses, including, but not limited to, the following:
I Any other equipment, instrumentalities, and items used or intended to be used in
the transportation, shipment, production, receiving, distribution, or possession of

child pornography.

A TRUE BILL:

   

FOREPERSON

Dated: _ Alq las

Kill Ujlany

MATTHEW D. KRUEGER
United States Attorney

Case 1:20-cr-00157-WCG Filed 09/09/20 Page 5of5 Document 1
